      Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 1 of 11 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION


KATHRYN DIXON, Individually and on                                              PLAINTIFF
behalf of All Others Similarly Situated


vs.                                    No. 6:20-cv-577


MOHAN GROUP, LLC,                                                             DEFENDANT
and MOHAN HIRANI


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Kathryn Dixon (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through her attorneys Merideth Q. McEntire and Josh

Sanford of Sanford Law Firm, PLLC, and for her Original Complaint—Collective Action

against Defendants Mohan Group, LLC, and Mohan Hirani (collectively “Defendant” or

“Defendants”), and in support thereof she does hereby state and allege as follows:

                          I.     PRELIMINARY STATEMENTS

       1.     This is a collective action brought by Plaintiff on behalf of herself and other

salaried Housekeeping Employees employed by Defendant at any time within the three-

year period preceding filing of this Complaint.

       2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including reasonable attorneys’ fees as a result of

Defendant’s failure to pay Plaintiff and other salaried Housekeeping Employees sufficient

minimum wage and overtime compensation for all hours worked in excess of forty hours

per week.
                                           Page 1 of 11
                         Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                            U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                             Original Complaint—Collective Action
     Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 2 of 11 PageID #: 2




       3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

                              II.      JURISDICTION AND VENUE

       4.      The United States District Court for the Eastern District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       5.      Plaintiff was employed by Defendant at its hotel in Tyler.

       6.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the Tyler Division of the Eastern District of Texas; therefore, venue

is proper within this District pursuant to 28 U.S.C. § 1391.

                                       III.     THE PARTIES

       7.      Plaintiff is an individual and resident and citizen of Smith County.

       8.      Separate Defendant Mohan Group, LLC (“Mohan Group”), is a domestic

limited liability company.

       9.      Mohan Group’s registered agent for service of process is Mohan Hirani.

       10.     Separate Defendant Mohan Hirani (“Hirani”) is an individual and resident of

Texas.

                                    IV. FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Hirani is a principal, director, officer, and/or owner of Mohan Group.




                                               Page 2 of 11
                             Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                                U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                                 Original Complaint—Collective Action
     Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 3 of 11 PageID #: 3




       13.    Hirani took an active role in operating Mohan Group and in the management

thereof.

       14.    Hirani, in his role as an operating employer of Mohan Group, had the power

to hire and fire Plaintiff, often supervised Plaintiff’s work and determined her work

schedule, and made decisions regarding Plaintiff’s pay, or lack thereof.

       15.    Hirani, at relevant times, exercised supervisory authority over Plaintiff in

relation to her work schedule, pay policy and the day-to-day job duties that Plaintiff’s jobs

entailed.

       16.    Hirani acted as the employer of Plaintiff and is and has been engaged in

interstate commerce as that term is defined under the FLSA.

       17.    Mohan Group acted as the employer of Plaintiff and is and has been

engaged in interstate commerce as that term is defined under the FLSA.

       18.    During each of the three years preceding the filing of this Complaint,

Defendants employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person.

       19.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) in each of the three years preceding the filing of this Complaint.

       20.    Defendant owns and operates a hotel in Tyler.

       21.    Plaintiff was employed by Defendant within the three years preceding the

filing of this Complaint.

                                              Page 3 of 11
                            Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                               U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                                Original Complaint—Collective Action
       Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 4 of 11 PageID #: 4




        22.   Specifically, Plaintiff was employed by Defendant as a Housekeeping

Employee from February of 2020 to the present.

        23.   Defendant also employed other Housekeeping Employees within the three

years preceding the filing of this Complaint.

        24.   Defendant classified Plaintiff as a salaried employee, exempt from the

overtime requirements of the FLSA.

        25.   Defendant     classified    other     Housekeeping         Employees   as   salaried

employees, exempt from the overtime requirements of the FLSA.

        26.   At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the Fair Labor Standards Act, 29 U.S.C. § 201, et

seq.

        27.   As a Housekeeping Employee, Plaintiff’s primary duties included

performing housekeeping duties such as cleaning hotel rooms and doing laundry.

        28.   Other Housekeeping Employees had similar duties to Plaintiff.

        29.   Plaintiff and other Housekeeping Employees did not hire or fire any other

employee.

        30.   Plaintiff and other Housekeeping Employees were not asked to provide

input as to which employees should be hired or fired.

        31.   Plaintiff and other Housekeeping Employees did not exercise discretion or

independent judgment as to matters of significance.

        32.   Plaintiff’s and other Housekeeping Employees’ primary duties involved

manual labor, and their non-manual labor duties consisted of repetitive, rote or

mechanical tasks which were subject to close review and management.

                                            Page 4 of 11
                          Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                             U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                              Original Complaint—Collective Action
     Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 5 of 11 PageID #: 5




       33.      Plaintiff and other Housekeeping Employees sought input from their

supervisors in lieu of making significant decisions on their own.

       34.      Plaintiff regularly worked over forty hours in a one-week period.

       35.      Plaintiff was paid a monthly salary of between $1,250.00 and $1,500.00.

       36.      Upon information and belief, other Housekeeping Employees were paid a

similar wage.

       37.      Plaintiff estimates she generally worked approximately 70 hours per week.

       38.      Upon information and belief, other Housekeeping Employees had similar

schedules to Plaintiff.

       39.      Plaintiff and other Housekeeping Employees’ hourly rate frequently fell

below the applicable minimum wage.

       40.      Defendant failed to pay Plaintiff and other Housekeeping Employees an

overtime premium for hours worked over forty each week.

       41.      At all relevant times herein, Defendants have deprived Plaintiff and similarly

situated employees of regular wages and overtime compensation for all of the hours

worked over forty per week.

       42.      In addition to their salary, Plaintiff and other Housekeeping Employees

received a rent credit and lived on-premises.

       43.      Rent credits were a form of compensation to Plaintiff and other

Housekeeping Employees.

       44.      Section 778.208 of Title 29 of the Code of Federal Regulations requires that

all forms of compensation, such as rent discounts, “must be totaled in with other earnings

to determine the regular rate on which overtime pay must be based.”

                                             Page 5 of 11
                           Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                              U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                               Original Complaint—Collective Action
       Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 6 of 11 PageID #: 6




        45.   All forms of compensation, such as the rent credit, should be included in the

regular rate when calculating Plaintiff’s and other Housekeeping Employees’ overtime

pay.

        46.   Upon information and belief, the pay practices that violate the FLSA alleged

herein were the same at all of Defendant’s facilities because the policy was a centralized

human resources policy implemented uniformly from the corporate headquarters.

        47.   Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and the other Housekeeping Employees violated the FLSA.

                  V.     REPRESENTATIVE ACTION ALLEGATIONS

        48.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        49.   Plaintiff brings her claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

who were, are, or will be employed by Defendant as similarly situated salaried employees

at any time within the applicable statute of limitations period, who are entitled to payment

of the following types of damages:

        A.    Minimum wages for all hours worked;

        B.    Overtime premiums for all hours worked in excess of forty per week;

        C.    Liquidated damages; and

        D.    The costs of this action, including attorney’s fees.

        50.   Plaintiff proposes the following class under the FLSA:

                All Housekeeping Employees in the last three years.




                                            Page 6 of 11
                          Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                             U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                              Original Complaint—Collective Action
     Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 7 of 11 PageID #: 7




         51.   In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file written a Consent to Join this lawsuit.

         52.   The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a), except as set forth herein

below.

         53.   The proposed FLSA collective members are similarly situated in that they

share these traits:

         A.    They worked more than 40 hours in some weeks;

         B.    They had substantially similar job duties, requirements and responsibilities;

         C.    They were paid a salary;

         D.    They were misclassified by Defendant as exempt from the overtime

requirements of the FLSA;

         E.    They were subject to Defendant’s common policy of failing to pay overtime

wages for all hours worked over forty each week; and

         F.    They received a rent credit.

         54.   Plaintiff is unable to state the exact number of the class but believes that

there are at least twelve other employees who worked as Housekeeping Employees and

were misclassified as salaried employees.

         55.   Defendant can readily identify the members of the Section 16(b) class,

which encompasses all salaried Housekeeping Employees.

         56.   The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendant, and a Court-approved Notice should be

                                            Page 7 of 11
                          Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                             U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                              Original Complaint—Collective Action
       Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 8 of 11 PageID #: 8




provided to the FLSA collective action plaintiffs via first class mail and email to their last

known physical and electronic mailing addresses as soon as possible, together with other

documents and information descriptive of Plaintiff’s FLSA claim.

                           VI.    FIRST CLAIM FOR RELIEF
                        (Individual Claim for Violation of FLSA)

        57.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        58.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

        59.   At all times relevant to this Complaint, Defendant has been Plaintiff’s

“employer” within the meaning of the FLSA, 29 U.S.C. § 203.

        60.   At all times relevant to this Complaint, Defendant has been, and continues

to be, an enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. §

203.

        61.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over 40, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

        62.   At all times relevant times to this Complaint, Defendant misclassified

Plaintiff as exempt from the overtime requirements of the FLSA.

        63.   Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of pay for all

hours worked over forty in each week.

        64.   Defendant’s failure to pay Plaintiff all overtime wages owed was willful.
                                            Page 8 of 11
                          Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                             U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                              Original Complaint—Collective Action
       Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 9 of 11 PageID #: 9




        65.   By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for monetary damages, liquidated damages, and costs, including reasonable attorneys’

fees, for all violations that occurred within the three years prior to the filing of this

Complaint.

                          VII. SECOND CLAIM FOR RELIEF
                    (Collective Action Claim for Violation of FLSA)

        66.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        67.   Plaintiff, individually and on behalf of all others similarly situated, asserts

this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et

seq.

        68.   At all times relevant times to this Complaint, Defendant has been, and

continues to be, an “employer” of Plaintiff and all those similarly situated within the

meaning of the FLSA, 29 U.S.C. § 203.

        69.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to 40 each week and to pay

1.5x regular wages for all hours worked over 40, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

        70.   At all times relevant to this Complaint, Defendant misclassified Plaintiff and

all others similarly situated as exempt from the overtime requirements of the FLSA.

        71.   Despite the entitlement of Plaintiff and those similarly situated to overtime

payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly situated

an overtime rate of 1.5x their regular rates of pay for all hours worked over 40 each week.


                                            Page 9 of 11
                          Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                             U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                              Original Complaint—Collective Action
   Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 10 of 11 PageID #: 10




       72.     Defendant willfully failed to pay overtime wages to Plaintiff and to others

similarly situated.

       73.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all those similarly situated for monetary damages, liquidated damages, and costs,

including reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

                                VIII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Kathryn Dixon, individually and on

behalf of all others similarly situated, respectfully prays that each Defendant be

summoned to appear and to answer herein as follows:

       A.      That Defendant be required to account to Plaintiff, the collective members,

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       B.      A declaratory judgment that Defendant’s practices alleged herein violate the

FLSA and attendant regulations;

       C.      Certification of a collective under Section 216 of the FLSA of all individuals

similarly situated, as further defined in any motion for the same;

       D.      Judgment for damages for all unpaid minimum wage and overtime

compensation under the FLSA and attendant regulations;

       E.      Judgment for liquidated damages pursuant to the FLSA and attendant

regulations in an amount equal to all unpaid overtime compensation owed to Plaintiff and

members of the proposed collective during the applicable statutory period;




                                            Page 10 of 11
                           Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                              U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                               Original Complaint—Collective Action
   Case 6:20-cv-00577 Document 1 Filed 11/02/20 Page 11 of 11 PageID #: 11




      F.     An order directing Defendant to pay Plaintiff and members of the collective

interest, reasonable attorney’s fees and all costs connected with this action; and

      G.     Such other and further relief as this Court may deem just and proper.

                                                     Respectfully submitted,

                                                     KATHRYN DIXON, Individually
                                                     and on behalf of All Others
                                                     Similarly Situated, PLAINTIFF

                                                     SANFORD LAW FIRM, PLLC
                                                     One Financial Center
                                                     650 South Shackleford Road, Suite 411
                                                     Little Rock, Arkansas 72211
                                                     Telephone: (501) 221-0088
                                                     Facsimile: (888) 787-2040

                                                     /s/ Merideth Q. McEntire
                                                     Merideth Q. McEntire
                                                     Tex. Bar No. 24105123
                                                     merideth@sanfordlawfirm.com

                                                     /s/ Josh Sanford
                                                     Josh Sanford
                                                     Tex. Bar No. 24077858
                                                     josh@sanfordlawfirm.com




                                          Page 11 of 11
                         Kathryn Dixon, et al. v. Mohan Group, LLC, et al.
                            U.S.D.C. (E.D. Tex.) Case No. 6:20-cv-577
                             Original Complaint—Collective Action
